DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/25/2020 and 12/3/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	This claim is directed towards “a print head drive circuit” that is driving a particular print head that includes an ejecting portion and a storage portion.  The claim also states, via a “wherein” clause, that processing of reading information from the storage portion is performed at a particular timing.
	The claim fails, however, to set forth any structure for the claimed print head drive circuit.  The claim fails to recite what structure, if any, is included or excluded in the claimed print head drive circuit.
	The fact that the print head drive circuit is “driving a print head” does not necessarily include any particular structure for the claimed drive circuit.  Moreover, the processing of ejecting portion-related information is not claimed as being performed by either the print head 
	In view of the above, an artisan would be unable to determine what print head drive circuit structures would anticipate the claimed invention.
Regarding claims 2-8, 10-11, and 13:
	The claims fail to remedy the deficiencies of claim 1, and therefore also fail to meet the requirements of this statute.

Examiner notes that claim 9 requires the inclusion of “a control signal line,” and claim 12 requires the inclusion of “a control portion” that executes the processing of reading the ejection portion-related information.  Therefore, these claims do recite structural limitations for the claimed print head drive circuit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-26 is/are rejected under 35 U.S.C. 102(a)(1/2) as being ancitipated by Wafler (US 6106088).
Regarding claims 1 and 14:
	Wafler discloses a liquid ejecting apparatus comprising:
a power supply circuit (voltage source 42) outputting a power supply voltage (Fig. 3); and
	a print head drive circuit (that of Figs. 3-4) driven by the power supply voltage being supplied (col. 5, lines 52-58 & Figs. 3-4),
	wherein the print head drive circuit drives a print head including an ejecting portion (heating elements 44) ejecting a liquid in response to a drive signal propagating through a drive signal line (col. 5, lines 55-61 & Figs. 3-4) and a storage portion (memory 51) storing ejecting portion-related information changing in accordance with use of the ejecting portion (col. 6, lines 17-19), and
	wherein processing of reading the ejecting portion-related information changing in accordance with the use from the storage portion (col. 6, lines 31-34 & col. 7, lines 2-24 & step 74) is performed before the drive signal for ejecting the liquid from the ejecting portion is supplied to the print head (Fig. 5).
Regarding claims 2 and 15:
	Wafler discloses all the limitations of claims 1/14, and also that the print head drive circuit drives the print head reused (i.e. drive the print head even when a fuse 54 has been disabled: Fig. 5).
Regarding claims 3 and 16:
	Wafler discloses all the limitations of claim 1/14, and also that the ejecting portion-related information includes a value increasing in accordance with the use of the ejecting portion (col. 6, lines 35-39).
Regarding claims 4 and 17:
	Wafler discloses all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to a cumulative printing surface count (col. 6, lines 35-39 & Fig. 1).
Regarding claims 5 and 18:
	Wafler discloses all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to an elapsed day count, because Xu (JP 2014-215468), used herein as a teaching reference, shows that a pulse count may be used to calculate a number of printable days that can be elapsed so as to enable prediction of the day on which replacement is needed (abstract).  Therefore, Wafler’s pulse count is related to an elapsed day count.
Regarding claims 6 and 19:
	Wafler discloses all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to information on an error occurring in the print head (col. 6, lines 17-19).
	Please note that the number of pulse counts is known to relate to likelihood of actuator malfunctioning.
Regarding claims 7 and 20:
	Wafler discloses all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to maintenance processing (col. 7, line 63 – col. 8, line 5). 
Regarding claims 8 and 21:
	Wafler discloses all the limitations of claims 1/14, and also that the ejecting portion-related information includes a value related to a use history of the print head (col. 6, lines 17-19).
Regarding claims 9 and 22:
	Wafler discloses all the limitations of claims 1/14, and also that the apparatus comprises a control signal line through which a control signal for controlling whether or not to supply the drive signal to the ejecting portion propagates (the signal line between memory 51 and pulse controller 55 is used for controlling such a determination: col. 7, lines 24-33, 43-53),
	wherein the processing of reading the ejecting portion-related information is performed via the control signal line (col. 7, lines 24-33 & Fig. 4).
Regarding claims 10 and 23:
	Wafler discloses all the limitations of claims 1/14, and also that the processing of reading the ejecting portion-related information is performed after the power supply voltage is supplied to the print head and before the drive signal is supplied to the print head (Fig. 5).
Regarding claims 11 and 24:
	Wafler discloses all the limitations of claims 1/14, and also that the processing of reading the ejecting portion-related information is also performed after the drive signal is supplied to the print head after being performed before the drive signal is supplied to the print head (Fig. 5).
Regarding claims 12 and 25:
	Wafler discloses all the limitations of claims 1/14, and also that the apparatus further comprises a control portion (at least pulse controller 55), wherein the control portion executes processing of reading the ejecting portion-related information from the storage portion (col. 6, lines 37-39 & Figs. 3-4).
Regarding claims 13 and 26:
	Wafler discloses all the limitations of claims 1/14, and also that the liquid ejecting apparatus outputs the drive signal in accordance with the read ejecting portion-related information (col. 7, lines 41-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures:
	Su et al. (US 2002/0113831 A1) disclose adjusting a pulse width, voltage, or both of a drive signal according to a value of accumulated energy for a drop generator, so as to extend the life of the resistor (paragraph 36).  Su et al. also teaches that the value of accumulated energy should trigger maintenance (paragraphs 68, 71).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853